DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Pages 10-16, filed 6/22/2021, with respect to the rejection(s) of claim(s) 1-3, 5-19, 21-27 under USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1), as previously cited, further in view of Martikka (US 2006/0079800 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 28 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 28, it is unclear how the ramp rates for the heart is established. Is there a certain time frame in which these ramp rates are being measured? Are these values being compared across one time period or multiple?
103 Rejections
Claims 1 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1) (both cited previously), further in view of Martikka (US 2006/0079800 A1).
Regarding claim 1, Teller discloses a method for monitoring athletic performance of an athlete (eg. Abstract, Fig. 1, table 3, Para. 8, 21, 102), comprising: monitoring (eg. Para. 21) a heart rate (HR) of the athlete by a wearable electrocardiogram (ECG) sensor carried by the athlete (eg. ecg sensor 980, Para. 167); determining a rate of change of the HR over a period of time (heart rate variability beat to beat as % change from baseline, Para. 75, 101); comparing the rate of change to a predetermined threshold (eg. Para. 110-112, Fig. 8); and based on comparing, determining whether the athlete is fatigued (eg. Para. 262, derivational approach using caloric intake, sleep, hydration etc.). Teller does not specifically disclose determining fatigue from heart rate and monitoring a muscle response of the athlete by wearable EMG sensors carried by the athlete wherein the EMG sensors are positioned adjacent to a plurality of target muscle groups; transferring the HR and the MR of the athlete from a controller to at least one remote gateway as real-time or near real-time data packets that include both the HR and MR of the athlete, wherein the controller is attached to the athlete and comparing rate of change of MR and heart rate to a threshold and displaying fatigue warning on a display.
Novelic teaches determining a rate of change in the HR over a period of time (claim 1, Page 4 and 6, Fig. 3, heartbeat signals rate monitoring and analysis 428), comparing the rate of change to a predetermined threshold (eg. Claim 1, Page 4 and 6, Fig. 7, evaluate HR in specified range 713), and based on the comparing, determining whether the athlete is fatigued (fatigue event calculation entity 720, Page 4 and 6, claim 1, Fig. 7).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the Teller method by incorporating the fatigue model algorithm 
Martikka teaches a wearable emg and heart rate detecting device (eg. Abstract, Para. 62) that can measure fatigue in heart rate (momentary flattening, Para. 26, 37, 43) and MR (eg. Para. 45-49 and 52-54 threshold changes emg readings indicative of lactate index) and displaying feedback and readings on a display (eg. Para. 19).
It would have been obvious to have combined the inventions of Teller and Novelic with the EMG monitoring as taught by Martikka to allow a composite real-time analysis of exercise level and fatigue (Para. 29- 35) and optimize exercises in the future.
Regarding claim 28, the combined invention of Teller, Novelic, and Martikka discloses comparing a ramp rate of the HR to a fall rate of the HR; and if the ramp rate if greater than the fall rate of the heart rate, determining that the athlete is fatigued (eg. Martikka, Para. 21, 26-28, 38, slow vs fast changes in heart rate).
Regarding claim 29, the combined invention of Teller, Novelic, and Martikka discloses monitoring an orientation state (OS) of the athlete by a wearable orientation sensor carried by the athlete, wherein the orientation state indicates a posture or a relative orientation of the athlete; and determining whether the athlete is fatigued based on combined outputs of the wearable orientation sensor, the ECG sensor, and the EMG sensors (eg. Teller, Para. 12, energy expenditure and acceleration vectors).
Regarding claim 30, the combined invention of Teller, Novelic, and Martikka discloses detecting running averages of the muscle response (MR) of the athlete; and determining whether the athlete is fatigued based on: a decreasing muscle response magnitude of the athlete, and an increasing muscle recovery time of the athlete (eg. Martikka, Para. 3, 45-49, 52-53, 73).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1), further in view of Martikka (US 2006/0079800 A1), further in view of Polar (US 2016/0166152 A1) (cited previously).
Regarding claim 2, the combined invention of Teller, Novelic, and Martikka discloses the invention of claim 1, but does not disclose the rate of change of the HR is positive over the period of time, and wherein the rate of change of the HR is greater than the predetermined threshold, the method further comprising: making a determination that the athlete is fatigued.
Polar teaches the rate of change of HR is positive over a period of time (HR may increase quite fast as indicated by the arrow 512, where the HR change estimation may indicate the amount that heart rate changes in a certain time, Fig. 5B, Para. 61).
It would have been obvious to have combined the invention of Teller, Novelic, and Martikka to incorporate the step of observing the rate of change of the HR being positive as taught by Polar to gather historical data about the athletes heart behavior to build a robust fatigue model and in order to have a specific and quantitative means to determine fatigue.
Regarding claim 3, the combined invention of Teller, Novelic, Martikka and Polar discloses the rate of change of the HR is negative over the period of time, and wherein the rate of change of the HR is lower than the predetermined threshold, the method further comprising: making a determination that the athlete is fatigued (eg. Polar, 516 arrow, Fig. 5B, Para. 62).


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1), further in view of Martikka (US 2006/0079800 A1), further in view of Fourth (CN 103445777 B) (cited previously).
Regarding claim 5, the combined invention of Teller, Novelic, and Martikka discloses the invention of claim 1, but does not disclose monitoring an orientation state (OS) of the athlete by a wearable orientation sensor carried by the athlete; and determining whether the athlete is fatigued at least in part based on an output of the wearable orientation sensor.
Fourth teaches determining whether the athlete is fatigued at least in part based on an output of the wearable orientation sensor (eg. Claim 1, Para. 32).
It would have been obvious to have combined the invention of Teller, Novelic, and Martikka with the fatigue determination based on at least an output of an orientation sensor as taught by Fourth to provide a second metric and improve accuracy in determining if the athlete is fatigued.
Regarding claim 6, the combined invention of Teller, Novelic, Martikka, and Fourth discloses the wearable orientation sensor is a gyroscope (eg. Fourth, claim 1, three axis gyroscope).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1), further in view of Martikka (US 2006/0079800 A1), further in view of Kyung (US 2016/063982 A1) (cited previously).
Regarding claim 7, the combined invention of Teller, Novelic, and Martikka discloses the invention of claim 1, but does not disclose monitoring an activity state (AS) of the athlete by a wearable activity sensor carried by the athlete; and determining whether the athlete is fatigued at least in part based on an output of the wearable activity sensor.
Kyung teaches determining whether the user is fatigued based on an activity sensor (eg. Abstract, Page 13, Para. 6).
It would have been obvious to have combined the invention of Teller, Novelic, and Martikka with the fatigue determination based on at least an output of an activity sensor as taught by Kyung to provide a second metric and improve accuracy in determining if the athlete is fatigued.
Regarding claim 8, the combined invention of Teller, Novelic, Martikka, and Kyung discloses the wearable activity sensor is an accelerometer (eg. Teller, Para. 10 and 157, Fig. 27, Para. 233, accelerometer 905).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) in view of Novelic (WO 2015/160272 A1), further in view of Martikka (US 2006/0079800 A1), further in view of Fitbit (US 2016/0183818 A1) (cited previously).
Regarding claim 9, the combined invention of Teller, Novelic, and Martikka discloses the invention of claim 1, but does not disclose the wearable ECG sensor, the wearable EMG sensor, a wearable activity sensor, and a wearable orientation sensor are washable.
Fitbit teaches a wearable (Para. 19) ecg, emg, activity, and orientation sensors (table 1-2) are washable (Para. 219).
It would have been obvious to have modified the invention of Teller, Novelic, and Martikka to make the sensors washable as taught by Fitbit to prevent a common source of electronics damage in wearable devices, and allow greater device lifetime.

Claim 18-19, 21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over multiple embodiments of Teller (US 2008/0161654 A1), in view of Martikka (US 2006/0079800 A1)..
Regarding claim 18, Teller discloses system for monitoring athletic performance of an athlete (eg. abstract, fig. 1, table 3, Para. 21 and 102), comprising: a performance monitor (eg. Fig. 22, sensor device 800), comprising: athlete's clothing comprising one or more articles of clothing (eg. Fig. 22, Para. 157, strap with sensor device 811 and cloth material section 810 worn similar to a wristwatch), a wearable electrocardiogram (ECG) sensor attached with the athlete's clothing (eg. Fig. 27, ecg sensor 980, Para. 10 and 157), the ECG being configured for monitoring a heart rate (HR) of the athlete (eg. Para. 167), and a wearable controller attached with the athlete's clothing (eg. Fig. 26-27, Para. 164, PCB 860), the controller being configured to produce real-time or near real-time data based at least in part on input from the ECG (eg. Para. 72-73 and 78); and a performance tracker configured to: receive data from the performance monitor (eg. Fig. 1, Para. 102 and 168), and produce an analytics based on the data from the performance monitor (eg. Para. 75 and 99), wherein the analytics determines a rate of change of the HR over a period of time (eg. Para. 75 and 101), and in multiple embodiments compares the rate of change to a predetermined threshold (eg. Fig. 8, Para. 110, 111, 112 and 262).
It would have been obvious to combine the embodiments of predetermined thresholds of multiple parameters as described in Para. 262 to more accurately determine a performance level of the wearer.
Teller does not specifically disclose determining fatigue from heart rate and monitoring a muscle response of the athlete by wearable EMG sensors carried by the athlete wherein the EMG sensors are positioned adjacent to a plurality of target muscle groups; transferring the HR and the MR of the athlete from a controller to at least one remote gateway as real-time or near real-time data packets that include both the HR and MR of the athlete, wherein the controller is attached to the athlete and comparing rate of change of MR and heart rate to a threshold and displaying fatigue warning on a display.
Martikka teaches a wearable emg and heart rate detecting device (eg. Abstract, Para. 62) that can measure fatigue in heart rate (momentary flattening, Para. 26, 37, 43) and MR (eg. Para. 45-49 and 52-54 threshold changes emg readings indicative of lactate index) and displaying feedback and readings on a display (eg. Para. 19).
It would have been obvious to have combined the invention of Teller with the EMG monitoring as taught by Martikka to allow a composite real-time analysis of exercise level and fatigue (Para. 29- 35) and optimize exercises in the future.
Regarding claim 19, the combined invention of Teller and Martikka discloses the controller includes a wireless transceiver configured to communicate with the performance tracker (PCB, microprocessor 20, Fig. 26-27, Para.164 and 168 with wireless transceiver 990 and antenna 995).
Regarding Claim 21, the combined invention of Teller and Martikka discloses an orientation sensor (Table 1, body position sensor) attached with the athlete's clothing (Para. 10 and 157), wherein the orientation sensor is configured to communicate with the controller (Fig. 26-27, Para. 164).
Regarding claim 23, the combined invention of Teller and Martikka discloses an activity sensor attached with the athlete's clothing wherein the activity sensor is configured to communicate with the controller (eg. Fig. 27, Para. 77, 164, and 233).
Regarding claim 24, the combined invention of Teller and Martikka discloses the activity sensor is an accelerometer (eg. Fig. 27, accelerometer 905, Para. 163 and 233).

Claims 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1) further in view of Martikka (US 2006/0079800 A1), in view of Fitbit (US 2016/0183818 A1).
Regarding claim 22, the combined invention of Teller and Martikka discloses the invention of claim 21, and an orientation sensor (eg. Table 1, Para. 172), but does not disclose the orientation sensor is a gyroscope or a magnetometer.
Fitbit teaches an orientation sensor as a magnetometer (eg. Para. 326).
It would have been obvious to have modified the invention of Teller to have the orientation sensor to be a magnetometer as taught by Fitbit to monitor the orientation of the athlete and track the athlete with respect to the earth’s magnetic fields as a compass.
Regarding claim 25, the combined invention of Teller, Martikka, and Fitbit discloses the ECG sensor is washable (eg. Fitbit, Para. 219).

Claims 26-27 are rejected under 35 U.S.C. 103 as being unpatentable over Teller (US 2008/0161654 A1), in view of Martikka (US 2006/0079800 A1) in view of Romem (US 2014/0206948 A1).
Regarding claim 26, Teller discloses the system of claim 18 and athlete clothing (sensor device with strap 811 and cloth material section 810, Fig. 22, Para. 157), but does not disclose athlete's clothing comprises a shirt and pants.
Romem teaches a wearable health monitoring system on shirt and pants (eg. Abstract, Para. 14).
It would have been obvious to have modified the invention of Teller to fit clothing such as a shirt and pants as taught by Romem to make the system usable to a wide number of athletes who commonly wear shits and pants during athletics.
Regarding claim 27, the combined invention of Teller and Romem discloses the athlete's clothing comprises a conductive thread woven in the athlete's clothing (eg. Romem, Claim 6, Abstract).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792